Appellant challenges the correctness of our conclusion that the facts showed a continuous assault beginning in Erath County and terminating in Comanche County. He insists that the facts show separate and distinct assaults in each of the counties and that, by reason thereof, he was entitled to have the jury instructed that a conviction could not be predicated upon the assault occurring in Comanche County. A special charge embodying this contention was requested and refused by the trial court. *Page 406 
If appellant's version of the facts be accepted — which is not conceded — it appears that the charge of the trial court, when considered as a whole, protected him against the contingency he sought to have avoided by the special charge, which was that a conviction could not be predicated upon the Comanche County assault. We find that the events occurring in Comanche County were by the trial court expressly limited before the jury to the issue of intent, only.
We remain convinced that the case was correctly disposed of originally, and the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.